Fourth Court of Appeals
                               San Antonio, Texas
                                     January 27, 2014

                                   No. 04-13-00419-CV

               TEXAS DEPT. OF INSURANCE, Worker's Comp Division,
                                  Appellant

                                            v.

                                 Roel DE LOS SANTOS,
                                        Appellee

                From the 229th Judicial District Court, Duval County, Texas
                                Trial Court No. DC-11-147
                       Honorable Ana Lisa Garza, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Strike Appellee’s Improper Supplemental Brief is MOOT.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of January, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court